Dear Mr. Schneider:
You have requested the opinion of this office on the issue of whether political subdivisions of the State of Louisiana, such as the Orleans Levee District, must comply with the provisions of the Public Bid Law and/or the Louisiana Procurement Code in purchasing insurance coverage.
It is our opinion that neither the Louisiana Procurement Code (La. R.S. 39:1551-1755) nor the Public Bid Law (La. R.S.38:2211-2237) is applicable to the procurement of insurance coverage for political subdivisions of the State.
The provisions of La. R.S. 39:1554E in the Louisiana Procurement Code make clear that political subdivisions are not subject to the requirements of that statute unless a political subdivision explicitly adopts all or part of the Procurement Code and its promulgated regulations. Lacking such an adoption, this statute confirms that, "The procurement of supplies, services, major repairs, and construction by political subdivisions of this state shall be in accordance with R.S. 38:2181-2316 . . ." (the Public Bid Law).
This provision in the Procurement Code does not create new substantive requirements governing procurement by the political subdivisions of the state, but simply clarifies that another statute is applicable unless the optional adoption of the Procurement Code is completed. The mention of "services" here does not expand the provisions of the Public Bid Law which have on numerous occasions been found to be inapplicable to services. See Wallace Stevens, Inc. v. Lafourche Hospital,323 So.2d 794 (La. 1975); BFI v. City of Monroe, 465 So.2d 882
(La.App. 2d Cir., 1985); Lafourche Parish Water Districtv. Carl Heck, 346 So.2d 769 (La.App. 1st Cir., 1977). While none of these decisions deal specifically with insurance as a service, previous opinions of this office have found insurance to be considered a "service" and therefore not subject to the bidding requirements of the Public Bid Law. See Opinions 83-288, 83-715 and 84-1051 which are enclosed for your reference.
I trust that this answers your inquiry. Please let me know if we may be of further assistance to you in this matter.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla